FILED
                                                                       Sep 28 2020, 8:41 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
James E. Ayers                                             Rori L. Goldman
Wernle Ristine & Ayers                                     Brandais H. Hagerty
Crawfordsville, Indiana                                    Elizabeth H. Knotts
                                                           Hill Knotts & Goldman
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Richard Jernagan,                                          September 28, 2020
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           20A-PL-41
        v.                                                 Appeal from the Marion Superior
                                                           Court
Indiana University Health a/k/a                            The Honorable Patrick J. Dietrick,
Indiana University Health ACO,                             Judge
Inc.,                                                      Trial Court Cause No.
Appellee-Plaintiff.                                        49D12-1507-PL-23961




Riley, Judge.




Court of Appeals of Indiana | Opinion 20A-PL-41 | September 28, 2020                           Page 1 of 20
                                 STATEMENT OF THE CASE
[1]   Appellant/Cross-Appellee-Plaintiff, Richard Jernagan (Jernagan), appeals the

      trial court’s summary judgment in favor of Appellee/Cross-Appellant-

      Defendant, Indiana University Health a/k/a Indiana University Health Aco,

      Inc. (IU Health), concluding that no genuine issue of material fact exists that

      the anesthesiologist assisting in the surgical procedure was an independent

      contractor and not an IU Health’s employee.


[2]   We reverse.


                                                      ISSUE
[3]   Jernagan presents this court with four issues, which we consolidate and restate

      as the following single issue: Whether the delivery of a business card during the

      surgical registration procedure is sufficient to satisfy the meaningful notice

      requirement informing the patient that the doctor performing the medical

      procedure is an independent contractor, as required under Sword v. NKC

      Hospitals, Inc., 714 N.E.2d 142 (Ind. 1999).


[4]   On Cross-Appeal, IU Health presents one issue, which we restate as: Whether

      Jernagan’s response to IU Health’s motion for summary judgment should be

      stricken as untimely.


                       FACTS AND PROCEDURAL HISTORY
[5]   On March 8, 2011, Jernagan underwent spine surgery performed by Stephen

      M. Ritter, M.D. (Dr. Ritter), at the IU Health North campus. The

      Court of Appeals of Indiana | Opinion 20A-PL-41 | September 28, 2020      Page 2 of 20
      anesthesiology during the surgery was scheduled to be done by Michael Miller,

      M.D. (Dr. Miller), who was a partner with Anesthesia Consultants of

      Indianapolis. Jernagan was considered a high-risk surgical patient because of

      several underlying health issues.


[6]   On the day of his surgery, Jernagan presented at guest services for registration.

      Mary Mosby (Mosby), IU Health’s guest relations representative, registered

      Jernagan and handed him Dr. Miller’s business card, which stated Dr. Miller’s

      name, employer, and contact information, and whom Mosby identified as the

      anesthesiologist assisting Dr. Ritter with the surgical procedure. Mosby did not

      advise Jernagan that Dr. Miller was an independent contractor and not an

      employee of IU Health. Prior to the surgery, Jernagan met briefly with Dr.

      Miller who explained the procedure. During the surgery, Jernagan experienced

      a sudden drop in blood pressure from excessive blood loss, causing a cardiac

      arrest. Jernagan required cardiac resuscitation and was admitted to the

      intensive care unit following resuscitation. Immediately post-surgery, Dr.

      Miller met with Jernagan’s family and answered their questions about the

      procedure. Three weeks after the surgery, Jernagan’s grandson emailed Dr.

      Miller with the request to contact Jernagan’s wife to discuss further what had

      happened during the surgical procedure. On April 21, 2011, Jernagan’s spouse

      contacted Dr. Miller directly with questions about her husband’s surgery. Dr.

      Miller called Jernagan’s wife and answered questions about her husband’s

      prognosis.




      Court of Appeals of Indiana | Opinion 20A-PL-41 | September 28, 2020     Page 3 of 20
[7]   On March 4, 2013, Jernagan submitted his proposed Complaint to the Indiana

      Department of Insurance alleging medical malpractice by Dr. Ritter and IU

      Health. Although Jernagan named an anesthesiologist in his proposed

      Complaint, he submitted an incorrect name. On April 20, 2015, the convened

      medical review panel issued an opinion favoring Dr. Ritter and IU Health,

      concluding that, “[t]he evidence does not support the conclusion that any of the

      Defendants failed to comply with the appropriate standard of care as charged in

      the Complaint.” (Appellant’s App. Vol. II, pp. 38-43). The panel did not

      address the conduct of the incorrectly named anesthesiologist or any other

      anesthesiologist.


[8]   On July 17, 2015, Jernagan filed his Complaint against Dr. Ritter and IU

      Health, alleging that the hospital staff “failed to monitor the amount of blood

      being lost” by Jernagan. (Appellant’s App. Vol. II, p. 20). With respect to IU

      Health, Jernagan claimed specifically that the nurses failed to properly monitor

      and document the amount of blood lost during the surgery, they failed to notify

      Dr. Ritter of this amount, and they placed a canister of blood in a location that

      was not visible to Dr. Ritter. On September 30, 2015, the trial court dismissed

      Dr. Ritter at Jernagan’s request. Also on that same day, IU Health filed a

      motion for summary judgment and designation of evidence. In response to IU

      Health’s motion, Jernagan offered the affidavit of Stephen Paschall, M.D. (Dr.

      Paschall), an emergency medicine physician. On January 11, 2016, the trial

      court conducted a hearing on IU Health’s motion for summary judgment. At

      the hearing, Jernagan contended that IU Health was vicariously liable for the


      Court of Appeals of Indiana | Opinion 20A-PL-41 | September 28, 2020     Page 4 of 20
      acts of Dr. Miller on the theory of apparent agency and pursuant to Sword and

      its progeny. See Sword v. NKC Hospitals, Inc., 714 N.E.2d 142 (Ind. 1999). On

      March 16, 2016, the trial court denied summary judgment.


[9]   Additional evidence was developed, and more discovery occurred prior to IU

      Health filing a second motion for summary judgment on January 15, 2019,

      asserting that Sword precluded its liability. Jernagan requested and was granted

      two enlargements of time until April 7, 2019. On March 15, 2019, IU Health

      filed a joint motion for continuance of trial, which was granted by the trial court

      with the matter set for a telephonic scheduling conference on March 22, 2019.

      During the scheduling conference, the trial court’s bailiff consulted with both

      counsel to set a new trial date. Immediately prior to the conference, the

      attorneys for the parties had conferred and agreed to extend Jernagan’s

      response deadline to May 8, 2019. The parties informed the bailiff during the

      scheduling conference of their verbal agreement and Jernagan’s intent to seek

      an extension of time. A jacket entry on the Chronological Case Summary

      (CCS) was created that same day, which stated:


              Parties by counsel. Parties have stipulated to extending deadline
              on response to the pending [m]otion for [s]ummary [j]udgment to
              May 8, 2019. The [c]ourt has scheduled hearing on the pending
              [m]otion for [s]ummary [j]udgment on May 21, 2019 at 11:00
              a.m. The [c]ourt also schedules the [f]inal [p]re-[t]rial
              [c]onference on February 24, 2020 at 11 a.m. and the [j]ury [t]rial
              to begin on March 17, 2020 at 9:00 a.m. Defendant’s [c]ounsel
              will circulate an order on the [s]ummary [j]udgment [d]eadline
              and [t]rial [d]ate to submit to the [c]ourt. SEND NOTICE.



      Court of Appeals of Indiana | Opinion 20A-PL-41 | September 28, 2020      Page 5 of 20
       (Appellee’s App. Vol. II, p. 23). On April 9, 2019, IU Health’s counsel emailed

       Jernagan’s counsel reminding him that he needed to file a motion requesting a

       formal order to extend the deadline to submit his response to IU Health’s

       motion for summary judgment. Jernagan did not file a motion to extend his

       April 7th, 2019 deadline. On May 8, 2019, Jernagan filed his response to IU

       Health’s motion for summary judgment, as well as a designation of evidence

       which included affidavits by Dr. Paschall and Jernagan. IU Health moved to

       strike the response as untimely, which was denied by the trial court, finding:


               The CCS entry of March 22, 2019, documents the [c]ourt’s
               [o]rder extending time to respond to the [m]otion for [s]ummary
               [j]udgment to May 8, 2019, as set out therein and that CCS entry
               reports the order. The directive to the Defendant to circulate the
               [o]rder was meant to separately express the [o]rder stated in the
               CCS entry. Plaintiff’s response dated May 8, 2019 was timely.


       (Appellee’s App. Vol. II, p. 105).


[10]   On August 12, 2019, the trial court conducted a hearing on IU Health’s motion

       for summary judgment. On September 27, 2019, the trial court granted

       summary judgment, concluding that “by providing [Jernagan] with Dr. Miller’s

       business card at check-in prior to surgery, [IU Health] sufficiently notified

       [Jernagan] that it was not the provider of anesthesia care” and therefore IU

       Health was not vicariously liable pursuant to Sword. (Appellant’s App. Vol. II,

       p. 186). With respect to Jernagan’s claim related to the nursing staff, the trial

       court concluded that IU health was entitled to summary judgment because

       Jernagan had “failed to identify any expert to testify that IU Health, through

       Court of Appeals of Indiana | Opinion 20A-PL-41 | September 28, 2020      Page 6 of 20
       the actions or conduct of its nursing staff, breached the applicable standard of

       care.” (Appellant’s App. Vol. II, p. 187).


[11]   Jernagan now appeals. Additional facts will be provided as necessary.


                                DISCUSSION AND DECISION
                                                CROSS-APPEAL


[12]   As IU Health presents us with a threshold procedural issue in its Cross-Appeal,

       we will address this claim first. IU Health contends that the trial court abused

       its discretion when it denied IU Health’s motion to strike Jernagan’s response

       to its motion for summary judgment as untimely. IU Health maintains that

       Jernagan’s failure to seek and be granted a formal extension of his deadline to

       file a response by the trial court is fatal to his submission as the CCS entry was

       not an order, nor did it memorialize an order granting Jernagan an extension of

       time.


[13]   Indiana Trial Rule 56(C) provides that a party opposing a motion for summary

       judgment has thirty days after service of the motion to serve a response and any

       opposing affidavits. Trial courts are authorized to “alter any time limit set forth

       in this rule upon motion made by the applicable time limit,” if cause is found. T.R.

       56(I). Our supreme court has explained that the following “bright line rule”

       applies to this situation: “[W]here a nonmoving party fails to respond within

       thirty days by either (1) filing affidavits showing issues of material fact, (2) filing

       his own affidavit under Rule 56(F) indicating why the facts necessary to justify

       his opposition are unavailable, or (3) requesting an extension of time in which
       Court of Appeals of Indiana | Opinion 20A-PL-41 | September 28, 2020         Page 7 of 20
       to file his response under 56(I), the trial court lacks discretion to permit that

       party to thereafter file a response. In other words, “a trial court may exercise

       discretion and alter time limits under 56(I) only if the nonmoving party has responded or

       sought an extension within thirty days filed for summary judgment.” HomEq Servicing

       Corp. v. Baker, 883 N.E.2d 95, 98 (Ind. 2008) (quoting Desai v. Croy, 805 N.E.2d

       844, 849 (Ind. Ct. App. 2004) (emphasis in original)).


[14]   In Booher v. Sheeram, LLC, 937 N.E.2d 392, 394 (Ind. Ct. App. 2010), the

       Boohers twice sought and received extensions to respond to Hampton Inn’s

       summary judgment motion. When their second extension was about to expire,

       they contacted Hampton Inn to explain that they needed three more weeks. Id.

       Hampton Inn indicated that it would not oppose a third extension of time. Id.

       The Boohers, however, failed to file a request with the trial court for a third

       extension before their deadline passed. Id. Relying on the bright line rule set

       forth by our supreme court in HomEq Servicing Corp, this court concluded that

       the trial court was without discretion to accept the late-filed documents. Id. at

       395.


[15]   Although Jernagan was granted two extensions like Booher, when Jernagan

       needed a third extension collegiality and cooperation between the parties

       prompted a CCS entry indicating that the “[p]arties have stipulated to

       extending deadline on response to the pending [m]otion for [s]ummary

       [j]udgment to May 8, 2019,” with “Defendant’s [c]ounsel [] circulat[ing] an

       order on the [s]ummary [j]udgment [d]eadline and [t]rial [d]ate to submit to the

       [c]ourt.” (Appellee’s App. Vol. II, p. 23). In City of Indianapolis v. Hicks, 932

       Court of Appeals of Indiana | Opinion 20A-PL-41 | September 28, 2020           Page 8 of 20
N.E.2d 227 (Ind. Ct. App. 2010), we analyzed a CCS entry in the confines of a

challenge to a nunc pro tunc order granting a motion to correct error. The nunc

pro tunc order granting a motion to correct error was signed by the magistrate on

the line titled “Judge.” Id. at 229. A CCS entry of the same date stated, “Court

approves granting Plaintiff’s motion to correct error and denying Defendant’s

City of Indianapolis, motion to dismiss.” Id. Another separate CCS entry of

the same date stated, “Jacket entry: Plaintiff’s motion to correct error granted.

See entry. Reinstate file to open.” Id. Because there was no separate order by

the judge approving the magistrate’s decision, only the jacket entry and the

CCS entries, the City challenged the ruling claiming that it had no legal effect as

it was only signed by the magistrate. Id. at 229-30. After the City’s challenge,

the trial judge issued a nunc pro tunc order granting the motion to correct error,

which was signed by both the magistrate and the trial judge. Id. at 230. On

appeal, we observed that the purpose of a nunc pro tunc entry is to memorialize

something previously done and we noted that for the trial court to properly use

a nunc pro tunc order, there needs to be a written memorial showing that the trial

judge had actually approved the magistrate’s decision. Id. We found that the

CCS entries indicated actions taken by the trial judge and its entries

“presumably exist contemporaneously with the actions they described.” Id.

The court concluded, “[a]s nothing in the record specifically contradicts the trial

court’s . . . statements in the CCS that the court approved granting Hick’s

motion to correct error, we conclude these entries are sufficient written

memorial that [the trial judge] timely approved [the magistrate’s]

recommendation.” Id. at 233.
Court of Appeals of Indiana | Opinion 20A-PL-41 | September 28, 2020        Page 9 of 20
[16]   Although Hicks was premised on a nunc pro tunc order, its reasoning is

       persuasive and we reach a similar conclusion with respect to Indiana Trial Rule

       56. Our supreme court’s bright line rule enunciated in HomEq Servicing Corp.

       allows a party to “request an extension of time in which to file his response

       under 56(I)[.]” HomEq Servicing Corp., 883 N.E.2d at 98. Without further

       specifying the appropriate format of the request, we note that a verbal request

       was made as memorialized in the CCS entry of March 22, 2019, indicating that

       “Parties have stipulated to extending deadline on response to the pending

       [m]otion for [s]ummary [j]udgment to May 8, 2019.” (Appellee’s App. Vol. II,

       p. 23). In the entry, “Defendant’s [c]ounsel” was ordered to circulate an order

       including the new summary judgment deadline. (Appellee’s App. Vol. II, p.

       23). We agree with the trial court’s analysis that “[t]he directive to the

       Defendant to circulate the [o]rder was meant to separately express the [o]rder

       stated in the CCS entry.” (Appellee’s App. Vol. II, p. 105). Accordingly, as

       Jernagan requested the trial court to extend his deadline to file his response to

       IU Health’s motion for summary judgment pursuant to the directives of HomEq

       Servicing Corp., which was granted by the trial court, we conclude that

       Jernagan’s response was timely and will not be stricken. Any other result under

       these circumstances would elevate form over substance, which we decline to

       do.


                                                      APPEAL




       Court of Appeals of Indiana | Opinion 20A-PL-41 | September 28, 2020      Page 10 of 20
[17]   Turning to the merits of the appeal, we will address whether Dr. Miller should

       be characterized as an independent contractor under the holding of Sword v.

       NKC Hospitals, Inc., 714 N.E.2d 142 (Ind. 1999).


                                               I. Standard of Review


[18]   In reviewing a trial court’s ruling on summary judgment, this court stands in the

       shoes of the trial court, applying the same standards in deciding whether to

       affirm or reverse summary judgment. First Farmers Bank & Trust Co. v. Whorley,

       891 N.E.2d 604, 607 (Ind. Ct. App. 2008), trans. denied. Thus, on appeal, we

       must determine whether there is a genuine issue of material fact and whether

       the trial court has correctly applied the law. Id. at 607-08. In doing so, we

       consider all of the designated evidence in the light most favorable to the non-

       moving party. Id. at 608. A fact is ‘material’ for summary judgment purposes if

       it helps to prove or disprove an essential element of the plaintiff’s cause of

       action; a factual issue is ‘genuine’ if the trier of fact is required to resolve an

       opposing party’s different version of the underlying facts. Ind. Farmers Mut. Ins.

       Group v. Blaskie, 727 N.E.2d 13, 15 (Ind. 2000). The party appealing the grant

       of summary judgment has the burden of persuading this court that the trial

       court’s ruling was improper. First Farmers Bank & Trust Co., 891 N.E.2d at 607.


[19]   We observe that, in the present case, the trial court entered findings of fact and

       conclusions of law thereon in support of its judgment. Generally, special

       findings are not required in summary judgment proceedings and are not binding

       on appeal. AutoXchange.com. Inc. v. Dreyer and Reinbold, Inc., 816 N.E.2d 40, 48


       Court of Appeals of Indiana | Opinion 20A-PL-41 | September 28, 2020         Page 11 of 20
       (Ind. Ct. App. 2004). However, such findings offer a court valuable insight into

       the trial court’s rationale and facilitate appellate review. Id.


                                              II. The Sword Doctrine


[20]   Jernagan contends that the trial court erred by granting summary judgment to

       IU Health as there is a genuine issue of material fact whether the delivery of a

       business card during the surgical registration procedure is sufficient to satisfy

       the meaningful notice requirement informing the patient that the doctor

       performing the medical procedure is an independent contractor, pursuant to

       Sword v. NKC Hospitals, Inc., 714 N.E.2d 142 (Ind. 1999).


[21]   As the role of the modern hospital has evolved, so has the reality of modern

       hospital care. Hospitals have become big business, competing with each other

       for health care dollars, and engaging in expensive advertising campaigns to

       persuade potential patients to seek treatment at a specific hospital. Patients are

       generally unaware of the status of the various medical professionals working

       there, and it would be natural and logical to assume that these professionals are

       employees of the hospital. However, hospitals not only employ physicians,

       surgeons, nurses, and other health care workers, they also appoint physicians

       and surgeons to their hospital staff as independent contractors. As such, the

       realities of modern hospital care raise a serious question regarding the

       responsibility of a hospital when a physician who is an independent contractor

       renders presumed negligent health care.




       Court of Appeals of Indiana | Opinion 20A-PL-41 | September 28, 2020       Page 12 of 20
[22]   Our supreme court first addressed this issue twenty years ago in its seminal

       decision in Sword v. NKC Hospitals, Inc., 714 N.E.2d 142 (Ind. 1999). In Sword,

       the plaintiff was in labor at the hospital and although she had previously

       decided on pain relief via epidural injection she did not know who would

       administer it. Id. at 145. During labor, an anesthesiologist discussed the

       epidural but was called out of the room prior to commencing the procedure. Id.

       A second anesthesiologist administered the epidural. Id. In the months

       following the birth of her child, Sword began experiencing symptoms she

       alleged were due to the negligent placement of the epidural. Id. Sword sought

       to hold the hospital vicariously liable for the independent contractor

       anesthesiologist’s negligent placement of the epidural. Id. Our supreme court

       commenced its analysis by noting that “[v]icarious liability is indirect legal

       responsibility.” Id. at 147. “It is a legal fiction by which a court can hold a

       party legally responsible for the negligence of another, not because the party did

       anything wrong but rather because of the party’s relationship to the

       wrongdoer.” Id. Turning to the hospital setting, the Sword court mentioned

       that “Indiana courts have long followed the general rule that hospitals could not

       be held liable for the negligent actions of independent contractor physicians. []

       [B]ecause hospitals are corporations and corporations could not legally practice

       medicine, the doctrine of respondeat superior could not be applied[.]” Id. at 149.

       However, referring to the persuasive jurisprudence of our sister states, the

       supreme court observed that “courts no longer allow hospitals to use their

       inability to practice medicine as a shield to protect themselves from liability.”


       Court of Appeals of Indiana | Opinion 20A-PL-41 | September 28, 2020     Page 13 of 20
Id. As such, the court officially adopted the Restatement (Second) of Torts

section 429 as Indiana’s test to determine apparent agency in the hospital

setting:


        [A] trier of fact must focus on the reasonableness of the patient’s
        belief that the hospital or its employees were rendering health
        care. This ultimate determination is made by considering the
        totality of the circumstances, including the actions or inactions of
        the hospital, as well as any special knowledge the patient may
        have about the hospital’s arrangements with its physicians. We
        conclude that a hospital will be deemed to have held itself out as
        the provider of care unless it gives notice to the patient that it is
        not the provider of care and that the care is provided by a
        physician who is an independent contractor and not subject to
        the control and supervision of the hospital. A hospital generally
        will be able to avoid liability by providing meaningful written
        notice to the patient, acknowledged at the time of admission.


Id. at 152. Applying the test, the supreme court focused on the lack of evidence

in the record indicating that Sword was placed on notice that the

anesthesiologist was an independent contractor and the fact that Sword did not

know who would administer the epidural until just before the procedure. Id.

The Sword court noted counsel’s reference to a document titled “Condition of

Admission and Authorization for Treatment,” which counsel asserted informed

Sword that her physician was not liable for any acts of the practicing physician.

Id. at 152 n.16. The document was not in the record, but our supreme court

observed that, assuming the references were correct, it was far from clear that

this document would constitute sufficient notice of the relationship between the

hospital and the physician. Id. “In fact, it was likely insufficient notice if it is

Court of Appeals of Indiana | Opinion 20A-PL-41 | September 28, 2020        Page 14 of 20
       the sole source of notice and if the plaintiff did not read or sign that form until

       she arrived at the hospital in active labor.” Id. Based on the totality of these

       facts, the court concluded that genuine material issues of fact were in dispute as

       to whether the anesthesiologist was an apparent or ostensible agent of the

       hospital. Id.


[23]   More recently this court applied the Sword doctrine in Helms v. Rudicel, 986

       N.E.2d 302 (Ind. Ct. App. 2013). There, on multiple occasions, the patient

       signed forms that said “many” of the physicians and other health care providers

       were independent contractors. Id. at 311. The Helms court concluded that the

       notice “referred only to ‘many’ of the health care providers at the clinic, leaving

       the patient to guess as to which ones are and which ones are not hospital

       employees.” Id. “In light of the Sword requirement that the hospital tell the

       patient it is not the provider of care and that the care is provided by a physician

       who is an independent contractor and not subject to the control and supervision

       of the hospital, the court held that there was a genuine issue regarding whether

       the consent form provided meaningful notice.” Id. at 313-14. See also Ford v.

       Jawaid, 52 N.E.3d 874, 881 (Ind. Ct. App. 2016) (the patient registration form,

       which provided, that “I acknowledge that the health care professionals who

       attend to me, including but not limited to anesthesiologists, radiologists,

       pathologists, emergency room physicians, and provide and perform such

       medical and surgical care, tests, procedures, drugs and other services and

       supplies may be independent contractors and not employees or agents of Floyd




       Court of Appeals of Indiana | Opinion 20A-PL-41 | September 28, 2020      Page 15 of 20
       Memorial Hospital and Health Services” presented genuine issues of material

       fact whether the notice was meaningful).


[24]   In satisfaction of its meaningful notice requirement, IU Health points to Dr.

       Miller’s business card provided to Jernagan by Mosby at check-in. Mosby

       affirmed that she merely handed the business card to Jernagan without any

       further explanation as to Dr. Miller’s employment status. IU Health contends

       that the business card sufficiently identified Dr. Miller as the anesthesiologist

       performing the procedure, and “Anesthesia Consultants of Indianapolis” as Dr.

       Miller’s employer. (Appellee’s App. Vol. II, p. 42). Claiming that “it is

       common knowledge that a person’s place of employment is identified on their

       business card, along with the business logo,” IU Health encourages us to give

       Jernagan “more credit” that he realized at check-in that Dr. Miller was not an

       employee of IU Health. (Appellee’s Br. p. 22). However, we cannot conclude

       that a sole business card, handed without more to an undoubtedly already

       anxious surgical patient at check-in, conclusively affirms that Dr. Miller was

       not an employee of IU Health or that the practice group is his employer. The

       record reflects that Dr. Miller himself rejected the label of employee, and

       pointed out that he was a partner in the practice group. As such, the business

       card merely indicates an affinity relationship but does not more closely specify

       or define that relationship.


[25]   Similarly, IU Health’s “Consent for Procedure form” recites that the patient

       “understands and agrees that: [] Medical staff other than the Treating

       Practitioner may be part of my procedure. [] The Anesthesiologist or Treating

       Court of Appeals of Indiana | Opinion 20A-PL-41 | September 28, 2020      Page 16 of 20
       Practitioner may be part of my procedure.” (Appellant’s App. Vol. II, p. 180).

       Nowhere does the form characterize Dr. Miller as an independent contractor,

       let alone indicate a possibility that Dr. Miller may not be an employee of IU

       Health.


[26]   Consistent with the nature of modern-day hospital facilities and the holding of

       Sword and its progeny, we conclude that there is a genuine issue of material fact

       whether the business card can be considered as meaningful written notice to

       Jernagan, acknowledged at the time of admission, that Dr. Miller was an

       independent contractor. 1


                                              III. Vicarious Liability


[27]   Because Jernagan did not include Dr. Miller in his proposed Complaint brought

       before the medical review panel, IU Health now contends that Jernagan is

       using the vicarious liability process to “cure a failure to properly name Dr.

       Miller as a defendant in the first place.” (Appellee’s Br. p. 32).


[28]   The Medical Malpractice Act awards protections to health care providers and

       an opportunity to defend their care before a medical review panel prior to being

       subjected to any possible legal determination of malpractice and liability for

       damages in state court. See I.C. § 34-10-1. It is a direct legal responsibility,




       1
         In so far as IU Health claims that we should consider Jernagan’s family contacting Dr. Miller by email and
       Dr. Miller’s response as an acknowledgment that Jernagan was aware of Dr. Miller’s independent contractor
       status, we note that the apparent authority doctrine is based on manifestations by the principal, i.e., IU
       Health, and not the agent. Helms, 986 N.E.2d at 310.

       Court of Appeals of Indiana | Opinion 20A-PL-41 | September 28, 2020                           Page 17 of 20
placing the liability on the medical professional. On the other hand,

“[v]icarious liability is indirect legal responsibility.” Sword, 714 N.E.2d at 147.

Pursuant to this legal fiction, a party can be held legally responsible for the

negligence of another because of the party’s relationship to the wrongdoer. Id.

Our supreme court in Sword expressly adopted the formulation of apparent or

ostensible agency, as one form of vicarious liability, set forth in the Restatement

(Second) of Torts Section 429. Id. at 152. The court held that, under Section

429,


        One who employs an independent contractor to perform services
        for another which are accepted in the reasonable belief that the
        services are being rendered by the employer or by his servants, is
        subject to liability for physical harm caused by the negligence of
        the contractor in supplying such services, to the same extent as
        though the employer were supplying them himself or by his
        servants.


Id. at 149. Therefore, given the Sword analysis, vicarious liability claims do not

fall within the purview of the medical review panel or the Medical Malpractice

Act. See also Helms, 986 N.E.2d at 305 n.1 (addressing a vicarious liability claim

by way of a motion for preliminary determination); Columbus Regional Hosp. v.

Amburgey, 976 N.E.2d 709 (Ind. Ct. App.2012) (discussing a vicarious liability

claim against a hospital after the statute of limitations had run against the

physicians), trans. denied. Accordingly, as the medical review panel’s procedure

is a legal construction solely used in medical malpractice claims, we conclude

that Jernagan did not need to file a proposed Complaint with respect to Dr.

Miller to the medical review panel prior to commencing a vicarious liability

Court of Appeals of Indiana | Opinion 20A-PL-41 | September 28, 2020      Page 18 of 20
       claim against IU Health. As there is a genuine issue of material fact whether

       IU Health can be held vicariously liable pursuant to the Sword doctrine, we

       reverse the trial court’s grant of summary judgment to IU Health on this issue.


                                                IV. Nurses’ Liability


[29]   In its summary judgment, the trial court concluded that due to Jernagan’s lack

       of expert witness testimony to contradict the medical review panel on the care

       of the nursing staff, IU Health was entitled to judgment on those claims.

       Although Jernagan did not contest the trial court’s conclusion in his appellate

       brief, he raised the issue in his reply brief after the claim was mentioned by IU

       Health in its appellate brief, alleging that Jernagan had waived the issue of the

       nurses’ liability by failing to raise it on appeal. The law is well-settled that

       grounds for error may only be framed in an appellant’s initial brief and if

       addressed for the first time in the reply brief—as was the case here—they are

       waived. 2 Monroe Guar. Ins. Corp. v. Magwerks Corp., 829 N.E.2d 968, 977 (Ind.

       2005).




       2
         Although we waive Jernagan’s claim with respect to nursing care, we note that his claim never took
       centerstage in these proceedings, and was, at times, wholly ignored. In his response to IU Health’s motion
       for summary judgment, Jernagan only advanced some vague and conclusory statements, while at the
       hearing, Jernagan raised no argument that created a genuine issue of material fact with regard to the nursing
       care. In his subsequent motion to correct error following the summary judgment, Jernagan raised no
       challenge based on this issue and during the hearing on his motion to correct error, Jernagan stated that he
       “didn’t think it was an issue in the summary judgment.” (Tr. p. 47).

       Court of Appeals of Indiana | Opinion 20A-PL-41 | September 28, 2020                            Page 19 of 20
                                              CONCLUSION
[30]   Based on the foregoing, we conclude that a genuine issue of material fact exists

       whether the delivery of a business card during the surgical registration

       procedure is sufficient to satisfy the meaningful notice requirement informing

       the patient that the doctor performing the medical procedure is an independent

       contractor. On Cross-Appeal, we conclude that Jernagan’s response to IU

       Health’s motion for summary judgment was timely.


[31]   Reversed.


[32]   May, J. and Altice, J. concur




       Court of Appeals of Indiana | Opinion 20A-PL-41 | September 28, 2020       Page 20 of 20